DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 16, 2022 has been entered.
Information Disclosure Statement (IDS)
In the RCE filed Aug. 16, 2022, Applicant submitted an IDS.  The IDS has been considered by the Examiner.  
EXAMINER’S AMENDMENT – Same as Aug. 3, 2022 – Notice of Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Comtois on July 25, 2022.
The claims in the application has been amended as discussed below.
5. (Currently amended) A coaxial locking collar assembly comprising: 
a collar piece comprising: 
a locking portion comprising a central bore extending there through for receiving a threaded screw there through; and 
a fixed portion comprising a second central bore that is coaxially aligned with the central bore of the locking portion; and 
a threaded bushing comprising a central bore that extends through its entire length and a male threaded portion; 
wherein the second central bore of the fixed portion is female threaded for threadably receiving the male threaded portion of the threaded bushing; 
whereinconfigured to be threaded into the second central bore of the fixed portion, the central bore of the threaded bushing and the central bore of the locking portion are coaxially aligned for receiving the threaded screw there through; 
wherein the locking portion and the fixed portion of the collar piece are defined by a cut or a gap that extends partially through the collar piece in a transverse orientation to the central bore; and 
wherein the locking portion comprises a radially extending slot that extends through to the central bore and separates one side of the locking portion into two ends, 
wherein the threaded bushing is configured to be threaded into the second central bore of the fixed portion and the threaded screw is configured to be threaded through the threaded central bore of the threaded bushing and extend through the central bore of the locking portion, bringing the two ends of the locking portion towards each other, reducing the diameter of the central bore of the locking portion and clamping or locking onto the threaded screw.
10. (Currently amended) The coaxial locking collar assembly of claim 5, wherein the two ends of the locking portion are extended outward into two flattened tabs, 
wherein a first flattened tab of the two flattened tabs comprises a threaded hole to threadably receive a locking screw and a second flattened tab of the two flattened tabs comprises an unthreaded through-hole allowing the locking screw to be inserted there through and reach the threaded hole in the first flattened tab of the two flattened tabs.
Allowable Subject Matter – Same as Aug. 3. 2022 – Notice of Allowance
Claims 5-7 and 10-13 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or fairly suggest the locking assembly of amended claim 5 wherein the threaded bushing is configured to be threaded into the second central bore of the fixed portion and the threaded screw is configured to be threaded through the threaded central bore of the threaded bushing and extend through the central bore of the locking portion, bringing the two ends of the locking portion towards each other, reducing the diameter of the central bore of the locking portion and clamping or locking onto the threaded screw.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741